Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William L. Chandler appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2012) action, pursuant to 28 U.S.C. § 1915A(b)(1) (2012), and he has filed a motion to proceed in forma pauperis. We have reviewed the record and find no reversible error. Accordingly, although we grant Chandler’s motion to proceed in for-ma pauperis, we affirm the district court’s orders. Chandler v. Roberts, No. 1:13-cv-01115-GBL-IDD (E.D. Va. Oct. 28, 2013; Dec. 19, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.